Name: Commission Regulation (EEC) No 619/89 of 10 March 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 3 . 89 No L 68/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 619/89 of 10 March 1989 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 Is), as last amended by Regulation (EEC) No 3492/88 (% the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 563/89 (4), intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 20 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 362, 30. 12. 1988, p. 4. (3) OJ No L 168, 27. 6. 1987, p. 22. O OJ No L 61 , 4. 3. 1989, p. 25. O OJ No L 261 , 26 . 9 . 1978, p . 5. if) OJ No L 306, 11 . 11 . 1988, p. 20 . No L 68/10 Official Journal of the European Communities 11 . 3 . 89 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AO Denmark CR, CO Germany AR Spain AR, AO France  Ireland CU, CR, CO Italy  Luxembourg AR, AO, CO Netherlands AR Great Britain CU . Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AR2 291,497 233,198 218,623 AR3 287,321 229,857 215,491 A02 278,652 222,922 208,989 AOS 274,417 219,534 205,813 CU2 307,1 14 245,691 230,336 CU3 302,896 242,317 227,172 CU4 294,459 235,567 220,844 CR3 292,287 233,830 219,215 CR4 283,790 227,032 212,843 C03 279,611 223,689 209,708 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.